Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9 recites “proving heat to one or more second locations within the plumbing system” in line 3.  This seems to be an error, and the limitations should properly be, -- providing heat to one or more second locations within the plumbing system--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7,10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiszai (U.S. Patent Application Publication 2010/ 0326288) in view of Lafler (U.S. Patent 6,244,296).
Regarding claim 1, Tiszai discloses a method of transferring a cooking medium to various parts of a cooking apparatus (Tiszai, Abstract, “delivering a cooking medium”), the method comprising causing a controller (controller 304, ¶0040) to perform the following operations: 
determining (rotary valve 101, fig. 3) using a rotary position sensor (Tiszai, ¶0024, “As the inner cylinder is rotated, one or more of outputs 203 may be selected and placed in fluid communication with one or more inputs 204. Rotary valve 101 also may include cams (not shown) on the inner cylinder drive shaft. The cams may indicate the position of the inner cylinder and may actuate a home position switch 306 and index position switch 307, as depicted in FIG. 4) that generates a signal (¶0024, “The cams may indicate the position of the inner cylinder and may actuate a home position switch 306 and index position switch 307, as depicted in FIG. 4.”), 
rotating the rotary valve (¶0012, “activating a rotary valve motor operatively coupled to the rotary valve, deactivating the rotary valve motor when the cooking vessel and the cooking medium tank are in fluid communication”) to selectively position at least one rotary inlet of the rotary valve in fluid communication with one of a plurality of rotary outlets (Abstract, “the rotary valve is configured to selectively place the rotary inlet in fluid communication with one of the plurality of rotary outlets”) 
transferring the cooking medium from at least one cooking medium source that is in fluid communication with the at least one rotary inlet to a destination receptacle (¶0012, at least, “transferring the cooking medium from the cooking medium tank to the cooking vessel) that is fluid communication with one of the plurality of rotary outlets (¶0011, the rotary valve is configured to selectively place the rotary inlet in fluid communication with one of the plurality of rotary outlets).  
Tiszai does not specifically disclose determining “an angular” position of a rotary valve “having continuous angular position resolution, based on the angular position of the rotary valve”, nor rotating the rotary valve to selectively position at least one rotary inlet of the rotary valve in fluid communication with one of a plurality of rotary outlets “based on the determined angular position” 
However, Lafler teaches determining an “angular” position of a rotary valve (column 3, lines 26-28, “The present invention provides for accurate detection of the angular position of a valve flow control member in a rotary control valve using magnets mounted in the bottom end of the lower portion of a valve shaft”) a rotary position sensor (column 4 lines 7-10; “hall sensor”)that generates a signal (column 1 line 50) , having continuous angular position resolution (Lafner, inherent, based on senser in magnetic field), based on the angular position of the rotary valve (Lafler, Abstract, “is operable to detect the external magnetic field and to produce position signals representative thereof, such being indicative of the angular position of the flow control element”), “measuring a temperature of a fluid in the form of air or the cooking medium that flows through the rotary valve using a temperature sensor that is mounted in an internal volume of the rotary valve, to thereby assess and confirm a source of the fluid and whether the fluid is in the form of air or cooking medium.
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention, to modify Tiszai with the teaching of Lafner, to include the angular- position detecting set-up (including the hall sensor) into Tiszai’s position monitoring of its rotary valve, in order to, in a very accurate and conventional way, determine the position of the rotary valve and to connect rotary inlets and outlets, things “based on the determined angular position” (as the claim language requires) and to quickly make sure the different liquids go to their final destination based on the position data, and the device could anticipate the next position or a position based on an angle thereby increasing speed of the process (to be begin preparation for the next phase, for instance) which would desirably increase overall response time of the machine, rather than just to wait for a switch.

Regarding claim 2, Tiszai in view of Lafler teach all the limitations of claim 1, as above, and further teach a device comprising determining an angular position of the rotary valve using a Hall-effect sensor (Lafler, column 4, line 8, “Hall effect sensor is placed in the magnetic field created by the magnets) that determines a position of a magnetic field source residing on the rotary valve.  
Regarding claim 3, Tiszai in view of Lafler teach all the limitations of claim 2, as above, but do not further teach a method comprising: determining an angular position of the rotary valve using a rotary position sensor that provides accurate readings of the angular position of the rotary valve while operating in environments at temperatures up to 400 °F.  However, Lafler further teaches teach that “[t]he accuracy of rotary valve angular position detection in accordance with the present invention is improved by making the detection of the angular position of the valve flow control member insensitive to temperature changes in the magnets mounted in the lower valve shaft and the magnetic field strength sensor employed” (Lafler, column 4 lines 50-54), meaning that this valve sensing device would work well regardless of temperature.   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to include Lafler’s further teaching, to ensure that the sensor is not temperature sensitive, so that it continues to work even in very extreme conditions, even those of boiling oil up to the claimed amount (see Savage, US2007/ 0137497, describing heating cooking oils  ¶0022, 0023, hot oil at temperatures as high as 380-390.degree. F. or higher”).    
Regarding claim 4, Tiszai in view of Lafler teach all the limitations of claim 2, as above, and further teach a method wherein the magnetic field source comprises a magnet (Lafler, column 4 line 64, “magnets mounted in valve”).  

Regarding claim 5, Tiszai in view of Lafler teach all the limitations of claim 2, as above, but do not further teach a method wherein the magnetic field source comprises a current carrying wire (Lafler, column 3 line 7-11, “a Hall effect device may be mounted within the valve body, near a magnet placed on the flow control member or lower portion of the valve shaft, with conducting wires for conducting the signal provided by the Hall effect sensor passing through a hole in the valve body”; this would have been combined in the combination above in order for the sensor to work.) .  
Regarding claim 6, Tiszai in view of Lafler teach all the limitations of claim 1, as above, and further teach a method comprising: determining an angular position of the rotary valve using a plurality of Hall-effect sensors that determine a position of a magnetic field source on the rotary valve (Lafler, column 1 lines 51-54, “ magnets may be attached to the rotating member of the valve actuator, and a Halleffect sensor used to determine the position of the actuator as the actuator member, therefore, the magnets attached thereto, is rotated).  
Regarding claim 7, Tiszai in view of Lafler teach all the limitations of claim 1, as above, and further teaches a method comprising: determining an angular position of the rotary valve without making mechanical contact with the rotary valve (Lafler, column 1, lines 58-61, the Hall effect sensor detects the change and provides a signal from which the rotary position of the actuator can be determined).  
Regarding claim 10, Tiszai in view of Lafler teach all the limitations of claim 1, as above, and further teaches a method comprising performing a filtration operation using a filtration system (Tiszai, ¶0005) that is in fluid communication with one or more cooking vessels of the cooking apparatus (¶0005, frypot), the filtration operation comprising: receiving (Tiszai, ¶0027, cooking medium may pass into filter drain 102), at the filtration system, a used cooking media from the one or more cooking vessels; causing the filtration system to filter the used cooking media to generate filtered cooking media ); and providing the filtered cooking media to the at least one rotary inlet as one of the at least one cooking medium source (claim 12, “a filter pump check valve positioned between the filter pump and the rotary inlet and configured to selectively permit cooking medium to flow from the filter pump to the rotary inlet; a cooking medium tank check valve positioned between the cooking medium tank pump and the rotary inlet and configured to selectively permit cooking medium to flow from the cooking medium tank pump to the rotary inlet”).  
Regarding claim 11, Tiszai in view of Lafler teach all the limitations of claim 10, as above, and further teach a method wherein the rotary valve includes a plurality of inlet ports (Tiszai, 204) communicating with the at least rotary inlet, the plurality of inlet ports including a first inlet port (Tiszai, “rotary inlet in fluid communication with the particular rotary outlet” claim 8), a second inlet port, and a third inlet port, and the method further comprises: - 22 -HPEN-214DV receiving new oil from a new oil reservoir in the rotary valve via the first inlet port (¶0026 “One inlet port corresponding to pipe 115 may connect to ATO (auto top-off) reservoir 103 and bulk new oil tank 106.”); receiving recycled (¶0027, “The other inlet port 204 corresponding to pipe 116 may connect to the outlet of filter drain pan 102.) filtered oil from the filtration system in the rotary valve via the second inlet port (further inlet port 204$; and receiving new oil from a fill port configured to supply new oil to the new oil reservoir in the rotary valve via the third inlet port  (¶¶0028, 0029; “  In one embodiment, up to eight of the ten outlet ports 203 may be connected to cooking vessels 127-129. The ninth outlet port 203 may connect to ATO [new oil] reservoir 103, and the tenth outlet port may connect to bulk oil waste tank 107…The number of input ports 204 and output ports 203 may be adjusted to accommodate different oil management systems and varying numbers of cooking vessels”; allowing for the claimed or other different oil management systems)
Regarding claim 12, Tiszai discloses a method of transferring a cooking medium to various parts of a cooking apparatus (Tiszai, Abstract, “delivering a cooking medium”), the method comprising causing a controller (controller 304, ¶0040) to perform the following operations: 
determining (Tiszai, ¶0024, “As the inner cylinder is rotated, one or more of outputs 203 may be selected and placed in fluid communication with one or more inputs 204. Rotary valve 101 also may include cams (not shown) on the inner cylinder drive shaft. The cams may indicate the position of the inner cylinder and may actuate a home position switch 306 and index position switch 307, as depicted in FIG. 4) that generates a signal (¶0024, “The cams may indicate the position of the inner cylinder and may actuate a home position switch 306 and index position switch 307, as depicted in FIG. 4.”), 
rotating the rotary valve (¶0012, “activating a rotary valve motor operatively coupled to the rotary valve, deactivating the rotary valve motor when the cooking vessel and the cooking medium tank are in fluid communication”) to selectively position at least one rotary inlet of the rotary valve in fluid communication with one of a plurality of rotary outlets (Abstract, “the rotary valve is configured to selectively place the rotary inlet in fluid communication with one of the plurality of rotary outlets”) 
transferring the cooking medium from at least one cooking medium source that is in fluid communication with the at least one rotary inlet to a destination receptacle (¶0012, at least, “transferring the cooking medium from the cooking medium tank to the cooking vessel) that is fluid communication with one of the plurality of rotary outlets (¶0011, the rotary valve is configured to selectively place the rotary inlet in fluid communication with one of the plurality of rotary outlets).  
Tiszai does not specifically disclose determining “an angular” position of a rotary valve,  “having continuous angular position resolution, based on the angular position of the rotary valve, wherein the angular position of the rotary valve is determined without making mechanical contact with the rotary valve” nor rotating the rotary valve to selectively position at least one rotary inlet of the rotary valve in fluid communication with one of a plurality of rotary outlets “based on the determined angular position”
However, Lafler teaches determining an “angular” position of a rotary valve (column 3, lines 26-28, “The present invention provides for accurate detection of the angular position of a valve flow control member in a rotary control valve using magnets mounted in the bottom end of the lower portion of a valve shaft”) a rotary position sensor (column 4 lines 7-10; “hall sensor”)that generates a signal (column 1 line 50) , having continuous angular position resolution (Lafner, inherent, based on senser in magnetic field), based on the angular position of the rotary valve (Lafler, Abstract, “is operable to detect the external magnetic field and to produce position signals representative thereof, such being indicative of the angular position of the flow control element”), wherein the angular position of the rotary valve is determined without making mechanical contact with the rotary valve” nor rotating the rotary valve to selectively position at least on rotary inlet of the rotary valve in fluid communication with one of the plurality of rotary outlets “based on the determined angular position”
Regarding the non-contact nature, Tiszai teaches wherein the angular position of the rotary valve is determined without making mechanical contact with the rotary valve (Lafler, column 1, lines 58-61, the Hall effect sensor detects the change and provides a signal from which the rotary position of the actuator can be determined) 
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention, to modify Tiszai with the teaching of Lafner, to include the angular- position detecting set-up (including the hall sensor) into Tiszai’s position monitoring of its rotary valve, in order to, in a very accurate and conventional way, determine the position of the rotary valve and to quickly make sure the different liquids go to their final destination based on the position data, and the device could anticipate the next position or a position based on an angle, rather than just to wait for a switch

Regarding claim 13, Tiszai in view of Lafler teach all the limitations of claim 12, as above, and further teach a device comprising determining an angular position of the rotary valve using a Hall-effect sensor (Lafler, column 4, line 8, “Hall effect sensor is placed in the magnetic field created by the magnets) that determines a position of a magnetic field source residing on the rotary valve. 
Regarding claim 14, Tiszai in view of Lafler teach all the limitations of claim 13, as above, but do not further teach a method comprising: determining an angular position of the rotary valve using a rotary position sensor that provides accurate readings of the angular position of the rotary valve while operating in environments at temperatures up to 400 °F.  However, Lafler further teaches teach that “[t]he accuracy of rotary valve angular position detection in accordance with the present invention is improved by making the detection of the angular position of the valve flow control member insensitive to temperature changes in the magnets mounted in the lower valve shaft and the magnetic field strength sensor employed” (Lafler, column 4 lines 50-54), meaning that this valve sensing device would work well regardless of temperature.   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to include Lafler’s further teaching, to ensure that the sensor is not temperature sensitive, so that it continues to work even in very extreme conditions, even those of boiling oil up to the claimed amount (see Savage, US2007/ 0137497, describing heating cooking oils  ¶0022, 0023, hot oil at temperatures as high as 380-390 °F. or higher”, which is about up to the claimed temperature, and this teaching reference that up to 400°F is desirable, but in any case, it is not temperature sensitive).    

Regarding claim 15, Tiszai in view of Lafler teach all the limitations of claim 12, as above, but do not further teach a method comprising: determining an angular position of the rotary valve using a plurality of Hall-effect sensors that determine a position of a magnetic field source on the rotary valve.  However, the courts have held that duplication of part for amplified effect does not distinguish over the prior art, unless a new and unexpected result is produced (MPEP 2144.04). In this case, having additional Hall sensors in order to better and more precisely determine the angular position of the rotary valve is not an unexpected result and therefore this limitation does not distinguish over the Tiszai in view of Lafler invention.


Claim(s) 8, 9, 16, 17 and19 - 20 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiszai(U.S. Patent Application Publication 2010/ 0326288) in view of Lafler (U.S. Patent 6,244,296) and further in view of Savage (U.S. Patent Application Publication 2007/ 0137497)

Regarding claim 8, Tiszai in view of Lafler teach all the limitations of claim 1, as above, but do not further teach a method comprising: measuring a temperature of a fluid in the form of air or the cooking medium that flows through the rotary valve using a temperature sensor that is mounted in an internal volume of the rotary valve.   However, Savage teaches “measuring a temperature of a fluid in the form of … the cooking medium that flows through the … valve using a temperature sensor” (Savage, ¶0047, figs. 6a and 6b, “inlet piping …may also include a …valve 66 and a temperature sensor 64”; these are configured together right before connecting to outlet 42).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Tiszai in view of Lafler, to add the temperature sensor to the rotary nozzle of Tiszai, as Savage has a temperature sensor in an outlet to measure the temperature of a cooking medium, in order to know the temperature of the oil as it goes into its fryer, and then to generally know the temperature of the cooking medium as it is being moved around the cooker by the rotary nozzle, to known what oil needs to be heated and what oil is ready for cooking.

Regarding claim 9, Tiszai in view of Lafler teach all the limitations of claim 1, as above, but do not further teach a method comprising: controlling a temperature within a plumbing system of the cooking apparatus according to a predetermined temperature profile by performing the following operations: measuring a temperature of the cooking medium at one or more first locations within the plumbing system of the cooking apparatus; and proving heat to one or more second locations within the plumbing system of the cooking apparatus based on the measured temperatures at the one or more first locations according to a predetermined temperature profile.  However, Savage teaches measuring a temperature of the cooking medium at one or more first locations (Savage, temperature sensors 27, 64, fig. 6a, 6b), within the plumbing system of the cooking apparatus; and providing heat to one or more second locations (Savage, figs. 6a heat exchanger 47 to heat cooking oil)  within the plumbing system of the cooking apparatus based on the measured temperatures at the one or more first locations according to a predetermined temperature profile (Savage, ¶0022, 0023, (hot oil at temperatures as high as 380-390.degree. F. or higher”).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Tiszai in view of Lafler with the teachings of Savage, to add the oil heating apparatus to the system of Tiszai, Tiszai already teaching heating the heating medium, but not explicitly detailing how (Tiszai, ¶0023, “a heating element (not shown)” but “may apply heat to maintain the cooking medium within the vessel at a predetermined temperature” .i.e. temperature profile) In order to have the cooking medium at the proper temperatures at the proper places, with a heating profile of the liquids being expected, and the rotary valve would be able to properly deliver the proper liquid with the right temperature to its proper location so that the device can properly move around and heat up cooking medium.

Regarding claim 16, Tiszai discloses a method of transferring a cooking medium to various parts of a cooking apparatus (Tiszai, Abstract, “delivering a cooking medium”), the method comprising causing a controller (controller 304, ¶0040) to perform the following operations: 
determining (Tiszai, ¶0024, “As the inner cylinder is rotated, one or more of outputs 203 may be selected and placed in fluid communication with one or more inputs 204. Rotary valve 101 also may include cams (not shown) on the inner cylinder drive shaft. The cams may indicate the position of the inner cylinder and may actuate a home position switch 306 and index position switch 307, as depicted in FIG. 4) that generates a signal (¶0024, “The cams may indicate the position of the inner cylinder and may actuate a home position switch 306 and index position switch 307, as depicted in FIG. 4.”), 
rotating the rotary valve (¶0012, “activating a rotary valve motor operatively coupled to the rotary valve, deactivating the rotary valve motor when the cooking vessel and the cooking medium tank are in fluid communication”) to selectively position at least one rotary inlet of the rotary valve in fluid communication with one of a plurality of rotary outlets (Abstract, “the rotary valve is configured to selectively place the rotary inlet in fluid communication with one of the plurality of rotary outlets”) 
transferring the cooking medium from at least one cooking medium source that is in fluid communication with the at least one rotary inlet to a destination receptacle (¶0012, at least, “transferring the cooking medium from the cooking medium tank to the cooking vessel) that is fluid communication with one of the plurality of rotary outlets (¶0011, the rotary valve is configured to selectively place the rotary inlet in fluid communication with one of the plurality of rotary outlets).  
Tiszai does not specifically disclose determining “an angular” position of a rotary valve “having continuous angular position resolution, based on the angular position of the rotary valve”, nor rotating the rotary valve to selectively position at least one rotary inlet of the rotary valve in fluid communication with one of a plurality of rotary outlets “based on the determined angular position”..  

However, Lafler teaches determining an “angular” position of a rotary valve (column 3, lines 26-28, “The present invention provides for accurate detection of the angular position of a valve flow control member in a rotary control valve using magnets mounted in the bottom end of the lower portion of a valve shaft”) a rotary position sensor (column 4 lines 7-10; “hall sensor”)that generates a signal (column 1 line 50) , having continuous angular position resolution (Lafner, inherent, based on senser in magnetic field), based on the angular position of the rotary valve (Lafler, Abstract, “is operable to detect the external magnetic field and to produce position signals representative thereof, such being indicative of the angular position of the flow control element”).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention, to modify Tiszai with the teaching of Lafner, to include the angular- position detecting set-up (including the hall sensor) into Tiszai’s position monitoring of its rotary valve, in order to, in a very accurate and conventional way, determine the position of the rotary valve and to connect rotary inlets and outlets, things “based on the determined angular position” (as the claim language requires) and to quickly make sure the different liquids go to their final destination based on the position data, and the device could anticipate the next position or a position based on an angle, thereby increasing speed of the process (to be begin preparation for the next phase, for instance) which would desirably increase overall response time of the machine rather than just to wait for a switch.
Now, Tiszai, the main reference, and even Tiszai in view of Lafner, also does not explicitly teach measuring a temperature of a fluid in the form of air or the cooking medium that flows through the rotary valve using a temperature sensor that is mounted in an internal volume of the rotary valve, to thereby assess and confirm a source of the fluid and whether the fluid is in the form of air or cooking medium. 
Regarding measuring a temperature, However, Savage teaches “measuring a temperature of a fluid in the form of … the cooking medium that flows through the … valve using a temperature sensor”  (Savage, ¶0047, figs. 6a and 6b, “inlet piping …may also include a …valve 66 and a temperature sensor 64”; these are configured together right before connecting to outlet 42).   The advantage of putting a temperature sensor (savage 64) right before the outlet ports/ valve (203 of Tiszai, 66 of Savage), and that would arguably be within the rotary cylinder of the rotary valve (Tiszai, “inner cylinder” ¶0024) which would be right before the medium exits the outlet, which is where you want the temperature of the cooking medium to be sensed to be the most accurate, immediately before release. 
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Tiszai in view of Lafler, to add a temperature sensor even in the rotary valve of Tiszai, , as Savage has a temperature sensor immediately proximate a valve and outlet, to measure the temperature of a cooking medium, in order to know the temperature of the oil as it goes into its fryer or its different locations.  Furthermore, Savage also teaches using sensors to know that a flow is present to be ready to cook, (Savage,  ¶0038, “flow may be monitored by using temperature sensors or pressure difference sensors. If flow is present, temperature sensors on either side of a pump have readings that are close to each other”) and this would thereby “assess and confirm a source of the fluid and whether the fluid is in the form of air or cooking medium” to be ready to use the cooking fluid (also including a ¶0047, “a pump switch 65, or a valve 66, or both, to regulate the flow of oil”). 
Therefore, the claim limitation that the temperature sensor is in the rotary valve, at the time the invention was filed it would have been obvious mater of design choice to a person of ordinary skill in the art to have said sensor inside the chamber instead of outside, because applicant has not disclosed that the inside location of the sensor provides an advantage is used for particular purpose or solves a stated problem. One of ordinary skill in the art would have expected the Applicant’s invention to perform equally well with the sensor inside the chamber/rotary valve or outside the rotary valve as prior art teaches, because both locations performs the function of measuring the oil temperature equally well (MPEP 2144.04 IV B)

Regarding claim 17, Tiszai in view of Lafler teach all the limitations of claim 16, as above, and further teach a method wherein the cooking apparatus includes a filtration system (TIszai, ¶¶0005,0027, filtration system) and a new oil reservoir, the filtration system configured to provide recycled and filtered oil back to one or more cooking vessels of the cooking apparatus (Tiszai, drain and recycled), the new oil reservoir (Tiszai, bulk new oil tank) configured to provide new oil that is cooler (inherent that fresh unheated oil would be cooler than heated, used oil) in temperature than the recycled and filtered oil, and the method further comprises: determining whether air, new oil, or recycled and filtered oil is being delivered through the rotary valve based on the temperature of fluid passing through the rotary valve, as measured by the temperature sensor in the internal volume of the rotary valve (Savage,  ¶0038, “flow may be monitored by using temperature sensors or pressure difference sensors. If flow is present, temperature sensors on either side of a pump have readings that are close to each other” the would have been evident in the combination above, whether any of these fluids are flowing based on the temperature sensing.).  
Regarding claim 19, Tiszai in view of Lafler teach all the limitations of claim 16, as above, but do not further teach a method comprising: determining an angular position of the rotary valve using a plurality of Hall-effect sensors that determine a position of a magnetic field source on the rotary valve (Lafler, column 4, line 8, “Hall effect sensor is placed in the magnetic field created by the magnets;  This would have been combined in the combination above).  

Regarding claim 20, Tiszai in view of Lafler teach all the limitations of claim 16, as above, and further teaches a method comprising: determining an angular position of the rotary valve without making mechanical contact with the rotary valve (Lafler, column 1, lines 58-61, the Hall effect sensor detects the change and provides a signal from which the rotary position of the actuator can be determined).  

Allowable Subject Matter
Claims 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO- 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761